Citation Nr: 1134053	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for headache, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for memory loss/disturbances, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a chronic sleep disorder, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), (previously claimed separately as depression, mood swings, and lack of motivation) to include as due to undiagnosed illness.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from April 1985 to February 1999.  His active service included service in the Southwest Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

While the originating agency adjudicated all of the Veteran's claimed conditions secondary to an undiagnosed illness as one issue, the Board has distinguished the Veteran's claim for service connection for headaches, memory loss, and a chronic sleep disorder as separate issues.  

Additionally, the Veteran originally filed a claim of entitlement to service connection for depression as well as separate claims for symptoms of depression, (mood swings and lack of motivation) to include as secondary to an undiagnosed illness.  In a November 2007 letter, the Veteran asserted that he has been diagnosed with posttraumatic stress disorder (PTSD).  In light of the Veteran's November 2007 statement and the U.S. Court of Appeals for Veterans Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized this issue as stated on the title page.  Since this issue must be remanded, as will be further discussed below, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In March 2010, the Board remanded the matter to the Appeals Management Center (AMC) for additional evidentiary development.  The matter was returned to the Board in August 2011.

The issues of service connection for an acquired psychiatric disorder, to include depression and PTSD; memory loss/disturbances; and chronic sleep disorder, to include as due to undiagnosed illness being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran had active duty service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The most probative evidence of record does not show the presence/diagnosis of a chronic right shoulder condition, bilateral hearing loss, or headache.  


CONCLUSIONS OF LAW

1.  A right shoulder condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  
3.  Headache condition was not incurred in or aggravated by active service, 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the service connection claims, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2002 and February 2006.  The letters fully addressed all notice elements and informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates in March 2006.  Thus, with the aforementioned letters, VA satisfied the notice requirements as to the issues on appeal.  Moreover, to the extent that any timing defect may exist, such claims were most recently readjudicated in a June 2011 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield, supra; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's VA treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that have not been obtained.  

A review of the record reveals that the Veteran's service treatment records were unavailable for review because they were not located with the claims folder.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2010).

In this case, a review of the record reveals that the Veteran's service treatment records were not associated with his claims folder in January 1999 when he was preparing for separation from service.   Additional information in the record revealed that the Veteran was given the option, the next month, in February 1999, to elect not to take a separation examination upon his release from service.  He elected not to take an examination on separation.  

In connection with this claim, only the Veteran's entrance examination and dental records have been located.  A temporary VA file was submitted with his claims folder but it also, had no records.  The Veteran had indicated that he was treated at Kaiserlater Army Hospital.  A search for those records were to no avail.  The matter was Remanded, in part, to perform an additional search for the Veteran's service treatment records as well as his records from Kaiserlater.   A June 2011 memorandum from the AMC indicates that a search for Kaiserlater Army Hospital records and additional service treatment records not already associated with the claims folder do not exist and all efforts to locate any such records has been exhausted.  The memorandum details the steps that were taken.  According to the Appeals Management Center (AMC), that instigated the search, any further attempts to locate the service treatment records would be futile.  The Veteran was advised of this negative development in a June 2011 supplemental statement of the case.

The Veteran was not provided with a VA examination in this case.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  
Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

Here, as will be discussed below, the record is absent any evidence of current treatment or diagnosis of a right shoulder disorder, bilateral hearing loss, or chronic headaches.  While it is questionable as to whether the Veteran is competent to diagnosis bilateral hearing loss and headaches, the fact remains that the record is completely silent with respect to him having bilateral hearing loss or a chronic headaches.  The record shows the contrary.  Moreover, he clearly has no report which shows that he has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  There is also no evidence of a right shoulder condition.  The mere fact that the Veteran now states that he has bilateral hearing loss and a right shoulder condition, and that he has suffered from the same since service, does not trigger the duty to assist to provide him with a VA examination.  

Similarly, while it may be argued that the Veteran's claimed headaches may be claimed as due to an undiagnosed illness, there is no competent evidence showing that he has a current a chronic headache disorder.  There is simply no indication that the Veteran has such disability.  Indeed, aside from his bare reference that he suffers from a chronic headache disorder, the Veteran has neither identified the disability nor symptoms related to the claimed disability.  Hence, there is no basis to provide the Veteran with a nexus examination.  

The Veteran was also offered a Board hearing, which he accepted, and then after it was scheduled, he did not show for the hearing.  In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorder (excluding structural gastrointestinal disorders)) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).  

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that service connection for a right shoulder condition and bilateral hearing loss is warranted based on service incurrence.  He also relates that headache is warranted for service connection, to include as due to an undiagnosed illness.  

A review of the record shows no evidence of record of a right shoulder condition.  Indeed, aside from his vague complaints of experiencing shoulder problems since an in-service injury, the record is devoid of any findings of complaints, treatment, or diagnosis of a chronic right shoulder disorder.  

In December 2002, the Veteran was seen by VA and claimed that he had decreased audio acuity since induction into service in 1985.  That examination showed that ears, nose, and throat examination was normal.  His enlistment examination of April 1985 shows audiometric findings within normal limits for VA purposes.  A March 2009 VA outpatient treatment finding also showed that the Veteran's hearing was normal.  

As for the Veteran's headache disorder, in the December 2002 VA examination, neurological history indicated that there was no history of chronic or recurrent headache.  The neurological examination was intact.  A November 2007 VA outpatient treatment examination was positive for a headache history.  However, it did not state what the headache history entailed.  There were no findings relative to active headache complaints.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a right shoulder disorder, bilateral hearing loss, or headache, at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not had a right shoulder disorder, bilateral hearing loss, or headache, now or in service.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from either of the three aforementioned conditions.  In this regard, the Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to indicate headache or bilateral hearing loss, the fact remains that there is not a scintilla of evidence to support the diagnosis.  Moreover, in light of the fact that the record is silent for a diagnosis of headache and bilateral hearing loss in service or at any time post-service, the Board simply does not find the Veteran to be credible.

As for a right shoulder condition, quite simply, the Veteran is not competent to diagnose himself as having a right shoulder condition.  Because this is not the type of disorder that can be diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding his claim that he presently suffers from a right shoulder condition is found to lack competency.  

Thus, since the evidence does not show that he presently has a right shoulder condition, bilateral hearing loss, or a headache disorder, there is no basis upon which to grant service connection.  Therefore, service connection for a right shoulder condition, bilateral hearing loss, or a headache disorder, is not warranted.  

ORDER

Service connection for a right shoulder condition is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for a headache disorder is denied.  


REMAND 

As for the Veteran's claims of entitlement to service connection for memory loss/disturbances, chronic sleep disorder, and an acquired psychiatric disorder to include depression and PTSD, to include as due to undiagnosed illness, these issues warrant additional development prior to final adjudication of these claims.  

VA outpatient treatment records show that the Veteran was seen complaining of significant memory difficulties.  He stated that when he returned from the Persian Gulf War in 1999, this is when his memory loss started.  He also complained at this time of not being able to sleep.  He was diagnosed with adjustment disorder with mixed emotions and PTSD.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence that the Veteran has been treated and diagnosed with PTSD, and adjustment disorder with mixed emotions, sleep disturbances, and memory loss.  All have been attributed by the Veteran in connection with his service during the Persian Gulf.  In light of the record discussed above, the AMC should obtain VA examinations to determine the nature and etiology of his claimed disorders on appeal.

Finally, as noted, the claims file reflects that the Veteran has received VA medical treatment for his memory, sleep, and psychiatric problem from the Detroit VA  Medical Center.  However, as the claims file only includes treatment records from that provider dated up to May 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and have him prepare a summary of his claimed stressors.  This REMAND, copies of the Veteran's DD Form 214, service personnel records, and any stressor statement submitted by the Veteran should be sent by the AMC to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to provide any information that might corroborate the Veteran's alleged in-service stressors, if any.  



2.  Obtain treatment records from the Detroit VAMC pertaining to the Veteran's claimed memory, sleep, and psychiatric problems for the period from May 2011 to the present.

3.  Thereafter, the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed stressor.  

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

If an acquired psychiatric disability other than PTSD is diagnosed (e.g., depression, mood swings, lack of motivation), the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in-service or is otherwise causally related to the Veteran's service, to include due to an undiagnosed illness.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  The Veteran should be afforded a VA neurological examination, to determine the nature and etiology of his claimed memory loss and chronic sleep disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must state whether the Veteran's memory and/or sleeping problems are attributable to a known clinical diagnoses.  If the Veteran's memory or sleep problems are due to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such diagnosis is related to or had its onset in service or is related to any service related disability.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

4.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, mood swings, lack of motivation, memory loss and chronic sleep disorder.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


